COLEMAN, J.
The defendant was arrested by virtue of a' warrant issued upon an affidavit made before a justice of the peace, made returnable to the county court. The complaint upon which the defendant was tried and convicted, was the affidavit made before the justice of the peace. It charges that the defendant “unlawfully did bet at a gaming table for gaming,” &c.' The statute under which the defendant was prosecuted, reads as follows : . “Section 4057. Betting at cards, dice, <fcc. Any person who bets or hazards any money, bank notes, or other thing of value at any gaming table prohibited by section 4055^” &c. The title to section 4055 is “Keeping gaming table.” Section 4204 of the Code of 1886 (4702 of Code of 1876) provides, that it is sufficient to designate the misdemeanor by name in the complaint. Miles’ Case, 94 Ala. 108. The form for an indictment *106preferred under section 4057 is “A. B. bet at a gaming table for gaming.” We bold the affidavit in the case was sufficient.
A witness for the State, upon examination having testified to seeing the defendant and others sitting at a table with cards in their hands and “poker chips”' lying upon the table,' which defendant put in his pocket, was asked if chips like those* which defendant put in his pocket, and shown witness, did not usually represent different denominations of money in gambling. This question was objected to by the defendant. The court overruled the objection and defendant excepted. The witness answered, “They generally represent money.” We are of opinion the question and answer were proper. It was the province of the defendant to show by cross-examination, the source and extent of witness’ knowledge. The question called for a fact relevant and material to the issue. The bill of exceptions does not purport to set out all the evidence. While the evidence in the record may not have justified the finding of the court, we must presume there was other and sufficient evidence to have authorized the conclusion of the defendant’s guilt.
Affirmed.